Appellant being informed against for the crime of murder in the second degree, was convicted of manslaughter and perfected her appeal to this court.
The burden of appellant's contention is that the evidence showed that the appellant was either guilty of murder in the first degree or guilty of nothing more than justifiable homicide.
We entertain the view that the evidence was sufficient to have sustained a conviction of murder in the first degree and it, therefore, was sufficient to sustain a conviction of any lesser degree of unlawful homicide. See Ammons v. State,88 Fla. 444, 102 So. 642; Morrison v. State, 42 Fla. 149, 28 So. 97; Owens v. State, 65 Fla. 483, 62 So. 651; Stone v. State,57 Fla. 28, 48 So. 996; Dedge v. State, 68 Fla. 240, 67 So. 43; Johnson v. State, 24 Fla. 162, 4 So. 535, approved and distinguished in Marshall v. State, 32 Fla. 462, 14 So. 92; Brown v. State, 31 Fla. 207, 12 So. 640.
No reversible error being made to appear, the judgment is affirmed.
So ordered.
CHAPMAN, C. J., BROWN, J., and BARNS, Circuit Judge, concur.